Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 13, 26-48 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 13, 26-37, 38-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.  
Focus of Applicants arguments are highlighted below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant: 
    PNG
    media_image2.png
    30
    540
    media_image2.png
    Greyscale

Response:
There are thousands of pages of documents in the file-wrapper.  Using 
    PNG
    media_image3.png
    22
    108
    media_image3.png
    Greyscale
would remain as one of many reliable options used by the Examiner to examine documents relevant for patentability of the claims. 

That said, the evidence of disclosure argued upon by the applicant is shown below: 

    PNG
    media_image4.png
    128
    588
    media_image4.png
    Greyscale

Base claim 13 reads: 

    PNG
    media_image5.png
    75
    634
    media_image5.png
    Greyscale

The position taken is ‘species’ referred to in the rejection relates to the combination of the following:

    PNG
    media_image6.png
    49
    623
    media_image6.png
    Greyscale

(herein after A)
PLUS

    PNG
    media_image7.png
    16
    76
    media_image7.png
    Greyscale

(herein after B)
PLUS

    PNG
    media_image8.png
    16
    129
    media_image8.png
    Greyscale
 
(herein after C)

    PNG
    media_image9.png
    16
    83
    media_image9.png
    Greyscale
 = 
    PNG
    media_image10.png
    16
    62
    media_image10.png
    Greyscale
, 
(herein after D)  
The position taken is that a species of claim 13 need to contain at the minimum A PLUS B PLUS C PLUS D. That is a combination of A, B, C and D is needed for the claimed emulsion. 
The above ‘at the minimum’ language here is due to open-ended comprising language of the claim which means since C is aqueous solution, C in real life is (unknown) something dissolved in water. 
Digging deeper into the disclosure for possibilities for A, B, C and D as per base and dependent claims limitations is revealing.   
For example, some possibilities for the above-mentioned A out of the genus of cannabis is disclosed at [0016] (emphasis added by the Examiner}. 
With regards to genus, see [0017] line 1 and [0018] line 1. See  below for more on ‘genus’.
Similarly, with respect to the above-mentioned B, one finds some possibilities at [0066].  It is interesting to note that according to the list in [0066] line 3, water is a possible carrier oil.  
The said carrier oil list also includes many water-miscible agents such as ethanol and is unclear how such agents could provide for making ‘emulsions’.  However this of no sequence to the issue at hand.   
In independent claim 38, the carrier oil is listed with specific Bs and does not limit the amount of D.  But otherwise claim 38 limitation and claim 13 limitation are the same
.  
In any event, it is not seen where in the specification, a single combination of A PLUS B PLUS C PLUS D is disclosed.  

Again, even though, dependent claims of 13 and 38, do recite specific As and Bs, there is not a single A PLUS B PLUS C PLUS D found in the specification to make the claimed emulsion.  

Previous action outlines at page 3 onwards, the dictates of MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019], with regards to ‘genus’, ‘sufficient disclosure’ and ‘representative number’.  
Overlooking these guidelines would be consequential to Examiner.  
If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Therefore, even though the specification does disclose many individual possibilities for A, B, C and D, the claim limitations calls for a combination of at least one each of A PLUS C PLUS D.  

Objection: Previously presented objection with regards to ‘Trade Mark’ is withdrawn in view of amendments to claims, because, even though,  
    PNG
    media_image11.png
    45
    635
    media_image11.png
    Greyscale

just like Applicant 
    PNG
    media_image12.png
    47
    625
    media_image12.png
    Greyscale
amended. 

Independent claim 38 is amended and therefore necessitates new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38-42, 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman, US 20200237679 (equivalent to WO 20160144376, provisional date March 15, 2015).
Kaufman teaches, column 15 onwards, Cannabinoid Phospholipid Nanoparticle Carrier Composition Formulation in several working examples.  These are captured in the following Table for quick easy visualization of the formulations.  Left of the Table indicates wherein, reference to the limitations (underlined further) of the claim 38 can be located. 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Claims 38-40: 
[0038] The term "cannabinoid" in this disclosure refers to any of the diverse chemical compounds that act on cannabinoid receptors on cells in the brain, act on orthosteric or allosteric sites and modulate endocannabinoid activity. They include the phytocannabinoids found in cannabis, hempseed oil, other plants, and synthetic cannabinoids manufactured artificially. They include the phytocannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN) cannabigerol (CG), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), canabivarol (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerol monoethyl ether (CBGM), or the like; or mixtures or combinations thereof. Other botanical cannabimimetics include N-alkylamides from Echinacea and B-caryophyllene. They include mixtures of phytocannabinoids separated from the plant by extraction techniques and high purity cannabinoids obtained by purification from natural sources or via synthesis.
Claim 38, 47
[0036] The term "phospholipids" in the present disclosure refers to a triester of glycerol with two fatty acids and one phosphate ion. Phospholipids include natural occurring phospholipids like phosphatidylcholine sphingosine, gangliosides, and phytosphingosine and combinations thereof derived from soy and lecithin that are preferable for use in this disclosure and the synthetic phospholipids that include but are not limited to diacylglycerols, phosphatidic acids, phosphocholines, phosphoethanolamines, phosphoglycerols,
[0245] 25-75%--Lipids (medium chain triglycerides, glycerides, hemp seed oil, safflower oil, sunflower oil, etc.) 0-30%--Surfactants (lecithins such as Alcolec S, Alcolec BS and Alcolec XTRA-A, polysorbates such as Polysorbate 80 and Polysorbate 20, monoglycerides, diglycerides, triglycerides, glyceryl oleate, polaxamers) 0-10%--buffers (Sodium hydroxide) 20-60%--Solvents and Carrier Fluids (distilled water, glycerides, lipids) 0-5%--Preservatives (ascorbyl palmitate, rosemary oleoresin, tocopherol, potassium sorbate)

Claim 41, 42, 45, 46:
[0195] The assembly of the phospholipid nanoparticle compositions of cannabinoids in this disclosure includes a solvent and carrier fluid system. Suitable carrier fluids and solvents include water, sterile saline, glycerides glycerine, and ethanol, sorbitol, lipids, fatty acids, glycine, and silicone oils; and their dispersions emulsions, suspensions, mixtures, self-assembly and other methods of incorporation in the assembly of nanoparticles. Suitable carrier fluids and solvents should be GRAS listed, biocompatible, biodegradable and non-toxic as nanoparticles
[0246] 25-75%--Lipids (medium chain triglycerides, glycerides, hemp seed oil, safflower oil, sunflower oil, etc.) 0-40%--Surfactants (lecithins such as Alcolec S, Alcolec BS and Alcolec XTRA-A, polysorbates such as Polysorbate 80 and Polysorbate 20, monoglycerides, diglycerides, triglycerides, glyceryl oleate, polaxamers) 0-10%--buffers (Sodium hydroxide) 20-60%--Solvents and Carrier Fluids (distilled water, glycerdies, lipids) 0-5%--Preservatives (ascorbyl palmitate, rosemary oleoresin, tocopherol, potassium sorbate).  
All the limitations of the rejected claims are taught by Kaufman.  Therefore one of skill in the art would have reasonable expectation of success in arriving at alternate nanoemul$ion formulation$ of commercially important cannabi$ using the teachings of  Kaufman. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625